Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/29/20 have been fully considered but they are not persuasive. 
Applicant argues that they have overcome the USC 101 rejection.  Examiner notes that the computer readable medium portion of the USC 101 was addressed, however the abstract idea portion has not been addressed.  Examiner encourages Applicant to amend the claims to take some positive step like in parent case US 10,425,433.    The parent case at minimum, takes the positive step of notifying a user of a security event, rather than merely categorizing data.

Applicant argues that Lee US 2015/0046152 does not teach creating a second message based on a weighted word vector and a weight threshold.  
Lee teaches a process of extracting trends based on words and translating said trends into summaries or reports [0007].  Lee states that words and word vectors are assigned weights [0033][0064][0065] and the process continues to the point that a summary is created [0105][0106][0112].   
 Examiner asserts that this process as taught by Lee meets the claim limitations as stated, because the words are associated with clusters which are used based on a weight threshold which result in a second message based on the extracted words. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected.  The claimed invention is directed to the abstract idea of organizing data without significantly more. This judicial exception is not integrated into a practical application because it is directed towards an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementation on a generic computer does rise to the level of significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2015/0046152 in view of Sun US 9,208,220
As per claims 1, 7, 12 Lee teaches A network security database filtering tool comprising: a memory configured to store a plurality of group vectors; a translation engine configured to create a word vector from a message, wherein: the word vector comprises an entry for each word of the 

 Lee teaches a filtering engine configured to: calculate a cosine difference between the word vector and each group vector of the plurality of the group vectors; and assign the word vector to a group for a group vector of the plurality of group vectors based on the calculated cosine difference between the word vector and the group vector for the group; [0052][0053] (cosine difference is used to calculate the distance and assign groups or clusters)

Lee teaches a reformatting engine configured to: identify one or more words in the word vector associated with a weight greater than a weight threshold value; extract the one or more words associated with a weight greater than the weight threshold value; create a second message using the extracted one or more words; and assign the second message to the group assigned to the word vector. [0105][0106][0111][0112][0116][0117] (formatting the messages into a format for presentation to the user)Sun explicitly teaches comparing word vectors to group vectors (Column 4 lines 3-20)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the group vector of Sun with the vector of Lee because it is an efficient method of categorization and classification.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439